Citation Nr: 0115276	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
generalized anxiety disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from May 1951 to June 1953, 
from February 1954 to February 1956, and from March 1956 to 
March 1958.  

In June and October 1961 the Department of Veterans Affairs 
(VA) Regional Office (RO), Pittsburgh, Pennsylvania, denied 
the veteran's claim for service connection for anxiety 
reaction.  That denial was upheld on appeal to the Board in 
December 1962.  In August 1999, the St. Petersburg, Florida, 
RO continued the denial of compensation benefits for anxiety 
reaction.  The veteran has appealed that decision to the 
Board.  

The record reflects that the veteran was scheduled for a 
video hearing before a Member of the Board on March 19, 2001.  
A request for a hearing may be withdrawn at any time before 
the date of the hearing.  38 C.F.R. § 20.702(e).  (2000).  
The veteran canceled the hearing earlier that month.  

Also in March 2001, the representative confirmed the request 
for cancellation of the scheduled hearing, and submitted 
additional evidence on the veteran's behalf requesting that 
it be forwarded to the Board for consideration.  The Board 
construes this as sufficient to constitute a waiver of 
initial consideration of the evidence by the RO.  In light of 
the foregoing, such evidence is afforded full consideration 
in the context of this appeal and further action pursuant to 
38 C.F.R. § 20.1304(c) (2000) is obviated.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
attempt to reopen the claim for service connection for 
generalized anxiety disorder.  

2.  In June and October 1961, the RO denied entitlement to 
service connection for anxiety reaction.  

3.  In December 1962, the Board upheld that decision on 
appeal.  

4.  Evidence received since the December 1962 decision by the 
Board, when considered alone or in conjunction with all of 
the evidence of record, is new and probative of the issue at 
hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the December 1962 decision by the 
Board is new and material; therefore, the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The last final decision on the merits was in December 1962, 
when the Board upheld the RO's 1961 decision to deny service 
connection for anxiety reaction.  In order to reopen a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative as to each element that was a specified 
basis for the last disallowance.

The United States Court of Appeals for Veterans Claims has 
held that VA must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209, 
219 (1999).  

In this case, the service medical records reflect that the 
veteran was seen for complaints regarding his nerves in 
September 1951.  Also, the report of his separation 
examination in September 1956 reflects a history of frequent 
trouble sleeping, depression and nervous trouble.  

An April 1999 VA outpatient treatment record, among others, 
reflects a clinical impression of generalized anxiety 
disorder.  

In March 2000, A. J. Scoma, M.D., opined that, after 
reviewing the veteran's military medical records, the current 
chronic anxiety disorder is consistent with the symptoms and 
nervousness the veteran experienced on active duty.  

In February 2001, Chowallur Dev Chacko, M.D., a psychiatrist, 
reported that the veteran suffers from generalized anxiety 
disorder, and that the history produced by him clearly 
indicates that the generalized anxiety disorder manifested by 
anxiety/panic attacks started while he was serving in the 
military in the 1950's.  

The veteran contends that symptoms of the currently diagnosed 
generalized anxiety disorder were initially manifested during 
service and that a grant of service connection is warranted 
pursuant to the opinion by his private psychiatrist, Dr. 
Chacko.  

The clinical records are "new" in the sense that they did not 
exist when the claim was most recently denied on a final 
basis, and the evidence is material for the purposes of 38 
U.S.C.A. § 5108 because when considered alone or in 
conjunction with all of the evidence of record, it is 
probative of the issue at hand, and thus so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

In sum, it is the judgment of the Board that the medical 
evidence now includes evidence of a current disability, 
generalized anxiety disorder, which may be related to 
service, and which serves to satisfy the statutory 
requirements for reopening the claim.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for generalized 
anxiety disorder, the appeal is allowed to this extent.  


REMAND

In light of the recently submitted evidence, it is the 
judgment of the Board that a VA psychiatric examination is 
warranted.  An examination by VA is necessary when there is 
(a) competent evidence (lay or medical) of current disability 
or persistent or recurrent symptoms of disability; (b) 
evidence (lay or medical) indicating that the disability or 
symptoms may be related to service; and (c) the record does 
not contain sufficient medical evidence to provide an 
appropriate basis for deciding the claim.  An examination 
should be useful in clarifying these matters.  

It should be noted that during the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The Veterans Claims 
Assistance Act of 2000 essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The Board is not satisfied that all relevant facts 
have been properly developed here to their full extent.  This 
Remand is consistent with VA's current mandate to fully 
assist veterans in development of their claims.  

It is the judgment of the Board that this case should be 
remanded to the RO for additional development of the clinical 
evidence, including an opinion on VA examination regarding a 
relationship, if any, between the current diagnosis of 
generalized anxiety disorder and the veteran's active 
military service.  Accordingly, this case is REMANDED to the 
RO for the following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether it is at least as likely as 
not that the veteran's generalized 
anxiety disorder has its origin in 
service, or that the evidence otherwise 
provides a basis for establishing a nexus 
between any current generalized anxiety 
disorder and service.  All indicated 
studies should be completed and all 
indicated findings reported in detail.  
The examiner should support the opinion 
by discussing medical principles as 
applied to the specific medical evidence 
in the veteran's case, including by 
commenting on the reports from Drs. Scoma 
and Chacko.  The claims folder and a copy 
of this Remand must be made available to 
the examiner.  

2.  After the above development, the RO 
should reajudicate the claim, including 
application of the Veterans Claims 
Assistance Act of 2000.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be provided to the veteran 
and his representative.  

The veteran and his representative should be afforded the 
appropriate amount of time to respond to actions by the RO, 
including the issuance of a supplemental statement of the 
case.  Then, the entire claims folder should be returned to 
the Board, if in order.  No action is required of the veteran 
until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals



 



